        Case 1:19-cv-07272-VSB-SN Document 33 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                    3/1/2021


JASON WINTERS,

                                            Plaintiff,
                                                                      19-CV-07272 (VSB) (SN)
                          -against-
                                                                               ORDER

WARDEN K. SMALLS, et al.,

                                            Defendants.

-----------------------------------------------------------------X


SARAH NETBURN, United States Magistrate Judge:

        On January 14, 2021, defense counsel filed a letter requesting clarification of the Court’s

January 14, 2021 Order. That was a standard Order after referral for settlement and was not

intended to direct the immediate scheduling of a settlement conference. Regarding Defendants’

motion to compel, a telephonic discovery conference is scheduled for March 11, 2021, at 11:00

a.m. At that time, the parties should dial into the Court’s dedicated teleconferencing line at (877)

402-9757, and enter Access Code 7938632, followed by the pound (#) key.

        IT IS HEREBY ORDERED that the Warden or other official in charge of the George R.

Vierno Center to produce Jason Winters, B&C No. 3101900023, on Thursday, March 11, 2021,

no later than 10:55 a.m., to a suitable location within the George R. Vierno Center that is

equipped with a telephone, for the purpose of participating by telephone in a conference with the

Court and defense counsel. If this time and date presents an inconvenience, the Warden or the

Warden’s designee should promptly inform Chambers by emailing Courtroom Deputy Rachel

Slusher Rachel_Slusher@nysd.uscourts.gov.
       Case 1:19-cv-07272-VSB-SN Document 33 Filed 03/01/21 Page 2 of 2




       Defense counsel is directed to send this Order to the Warden immediately and to ensure

by phone or email that the Warden has notice of the conference. The Clerk of Court is

respectfully directed to mail a copy of this Order to Plaintiff.

SO ORDERED.




DATED:         March 1, 2021
               New York, New York




                                                  2
